Citation Nr: 1227026	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on December 18, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The veteran had active military service from July 1963 to December 1978.

This case comes to the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs Medical Center (VAMC)                    in Gainesville, Florida.


FINDINGS OF FACT

1. The record does not clearly demonstrate there had manifested a medical emergency on December 18, 2008.

2. There were VA medical facilities available for treatment purposes, and an attempt to use them would not have been unreasonable, unwise or impracticable.


CONCLUSION OF LAW

The criteria are not met for reimbursement of the medical expenses for private treatment rendered on December 18, 2008. 38 U.S.C.A. § 1728 (West 2002 &  Supp. 2011); 38 C.F.R. § 17.120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011). 
However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions. See 38 U.S.C.A., Chapter 17 and 38 C.F.R. §§ 17.120-33 (governing adjudication of claims for reimbursement of unauthorized medical expenses contain their own notice provisions). This case involves a determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A.               § 1728, and hence there is no legal basis upon which to apply the VCAA.             That notwithstanding, the Veteran has been thoroughly informed as to the underlying basis for denial of this claim up to this point, through issuance of an April 2009 Statement of the Case (SOC). He has also been reminded of the opportunity to submit additional pertinent evidence through an April 2009 development letter, even while such correspondence was not expressly required as a matter of law. The Veteran was likewise given the opportunity to attend a hearing before the Board, which option he initially elected (a Travel Board hearing), but later cancelled prior to the scheduled hearing date. Therefore, the Board may fairly adjudicate the instant claim upon the merits. 

When warranted based on the circumstances, VA will reimburse veterans entitled to hospital care or medical services for the reasonable value of such care or services, even when not previously authorized. See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2011).

The regulatory requirements for reimbursement on this basis are:

(a) For veterans with service connected disabilities. Care or services not previously authorized were rendered to a veteran in need of such services:

(1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and

(c) When Federal facilities are unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120, as amended pursuant to 76 Fed. Reg. 79,067-79,072               (Dec. 21, 2011).  

In addition, claims for the payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any time period that is beyond the date on which a medical emergency ended.           For purposes of applying this provision, a medical emergency shall be deemed to have ended at that point at which a VA physician has determined, based on sound medical judgment, that a veteran who received emergency hospital care could have transferred from a non-VA facility to a VA medical center, or have reported to a VA medical center for continuation of treatment. See 38 C.F.R. § 17.121 (2011).

The Veteran filed a claim for VA medical reimbursement in December 2008 in the amount of $1,757 for an instance of private medical treatment on December 18, 2008 reportedly for an emergent medical situation. As the Veteran is currently rated at the 100 percent level for a service-connected disability (service-connected posttraumatic stress disorder (PTSD)), and notwithstanding that this is not the specific condition for which he obtained treatment in December 2008, his claim falls within the purview of the above-cited regulatory scheme for medical reimbursement. See 38 C.F.R. § 17.120(a)(3). The remaining requirements by regulation to consider are whether the circumstances constituted a medical emergency and whether VA or other Federal facilities were unavailable.

Records of VA outpatient treatment preceding the instance of private treatment        in question reflect that on December 10, 2008 the Veteran initiated a telephone nursing consult, during which he complained of nausea with vomiting and weakness for four days. He stated that he was afebrile, with no diarrhea or stomach pain noted. He had stopped taking all medications over the past four days. The Veteran was advised to avoid solid foods, caffeine and milk, but to continue taking his Omeprazole, and to take clear liquids as tolerated. The Veteran was directed to call back if the problem persisted or worsened, and he replied with understanding.

Thereafter, records from Halifax Health Medical Center of Daytona Beach, Florida indicate that the Veteran arrived at that facility around 9:00 am on December 18, 2008 with a chief complaint of general weakness. He presented to the emergency department complaining of pain in all of his joints for the past week, with 8/10 dull to sharp pain aggravated with movement, following an episode of projectile vomiting two weeks previously with a fever of 102 degrees. The Veteran stated that he was then fine for one week until he started feeling pain in all of his joints. The pain went from his toes all the way up to his jaw. He was not certain if he had any more fever, but apparently there was no more vomiting. He had experienced chills and sweats the previous day. 

A physical exam on review of systems showed the presence of chills, but no other prominent symptoms. The Veteran was described as a  well-developed, well-nourished male in no acute distress. Vital signs were stable. The Veteran underwent a chest x-ray indicated for fever and pain of the entire body, and the result was largely clear, with the impression of calcified granulomas at the right apex and left lateral lower chest. The diagnosis ultimately given was generalized arthralgias. The Veteran was administered IV fluids, and reportedly began to feel much better. A blood test indicated a white blood cell count elevated at 23,000.    No source for the infection could be discovered, and the Veteran was advised to follow up with VA treatment providers on this subject.

Upon discharge later that day, the diagnosis was arthralgias, leukocytosis, suspected acute viral. The Veteran's condition was stable. 

In the Veteran's February 2009 Notice of Disagreement (NOD) with the VAMC's denial of medical reimbursement, the Veteran explained that he was transported to the emergency room at Halifax Health Medical Center as he could not move himself without extreme pain. A friend had assisted him into her vehicle, and upon arrival, he was lifted from her vehicle by a nurse and placed into a wheelchair. According to the Veteran, on entry into the emergency room, he was promptly examined by a physician, who placed him on a full flow IV and "piggybacked" medications. The Veteran maintained that he believed the situation was an emergency and was life-threatening, which precluded attempting to see anyone at the local VA outpatient clinic (OPC) in Daytona Beach. 

Then through his April 2009 Substantive Appeal to the Board (on a VA Form 9)  the Veteran further explained that when he awoke on the morning in question he was basically unable to move. According to the Veteran, upon realizing that the only VA facility in Daytona Beach was an outpatient clinic, and that the nearest full       VA hospital was in Gainesville, Florida, due to the severity of his condition he asked for a friend to drive him to the emergency room of the Halifax hospital.     The Veteran further acknowledged that he had contacted the Daytona VA OPC         a week earlier, but since then thought that he was getting well as the original complaints were subsiding, and furthermore, the original complaints were not related to being taken to the emergency room. The Veteran reiterated that the pain level on the morning of December 18, 2008 was excruciating. 

Based upon the Board's review of this case in light of the underlying circumstances, the Board is constrained to deny the Veteran's claim for medical reimbursement.         In so finding, the Board has directly applied the framework enumerated for medical reimbursement claims pursuant to 38 U.S.C.A. § 1728. Under this rubric, given that the Veteran already falls under the purview of the statute by virtue of his service-connected disability, the first question presented is whether the circumstances               at issue constituted a medical emergency. As that term is defined under VA's implementing regulation, at 38 C.F.R. 17.120, this situation exists when "a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health." The regulation proceeds to expound upon the prudent layperson standard, and indicate in this regard that "severe pain" may qualify as an acute symptom of sufficient severity. 

It is not readily shown from the record that the Veteran was presented with emergent circumstances. By his account, when he awoke on the morning of December 18, 2008 he could not move without extreme pain, to the extent that he was practically unable to move. Considering the medical report from the private hospital where the Veteran sought care, however, there was noted on admission his chief complaint of "general weakness," and with pain in all of his joints for the past week. The hospitalization report simply does not reflect as severe a condition as the Veteran has now described it. Ultimately, the Veteran was treated and discharged that very same day in stable condition for arthralgias (i.e., joint pains), and a suspected acute viral condition. The Veteran did not ever believe his medical situation to be sufficiently severe as to require transportation by emergency medical services (EMS), as opposed to how he did travel, by being driven in a private car by a friend. The Board acknowledges that the "prudent layperson" standard set forth for a medical emergency for medical reimbursement purposes makes full allowance for the subjective impression of the claimant. The Veteran's perception was that he could not move on the morning of December 18th, and he has described "extreme pain" (a fact that is at least partially corroborated by his complaint on hospital admission of "8/10 dull to sharp pain aggravated by movement"). Again though,        to the contrary, the Veteran's reported history given at admission and his mode of transportation including ability to ride as a passenger in that private vehicle suggest a lesser degree of severity. 

The Board finds that even accepting for the sake of argument that the Veteran had circumstances which constituted a medical emergency, there is no competent and credible basis to establish the next requisite component for medical reimbursement, that of when Federal facilities are unavailable. To begin with, the Veteran had been undergoing intermittent treatment for flu-like symptoms for one-week, indeed initially with the Daytona Beach VA outpatient clinic back on December 10th, and thus probably had an inclination that his symptoms on December 18th were a continuation of the same condition (indeed, his reported history on admission shows that he believed the conditions to be related). What appeared to happen is that the condition unexpectedly recurred on the morning of December 18th. A VA outpatient facility would be deemed an appropriate location to seek treatment for flu-like manifestations, not requiring the higher level of care of an emergency room. The Board understands the Veteran's report of being in a substantial degree of pain on December 18th, and does not wish to minimize it. It does not appear to have been unreasonable or impracticable however, to have sought outpatient care under the circumstances. The Veteran apparently did not wish to take any chances in this situation, and sought out an emergency room level of care. Nonetheless, however, there were still VA hospital facilities not unreasonably far away. By the Veteran's account, the closest VA hospital to his home in Daytona Beach was in Gainesville, Florida; in fact there is another VA hospital in Orlando just one hour away approximately. The relative proximity of the Orlando medical facility, the lack of immediately concerning systemic symptomatology (apart from the pain itself), and the fact that the Veteran clearly did not require transportation by ambulance all suggest that the Veteran could have utilized a VA hospital in lieu of a private facility.  

Accordingly, for the reasons stated, the criteria for medical reimbursement due to private hospitalization on December 18, 2008 have not been met. The claim on appeal is therefore being denied.


ORDER

The claim for reimbursement of unauthorized medical expenses incurred on December 18, 2008 is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


